Citation Nr: 1437567	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  11-23 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska



THE ISSUE

Entitlement to service connection for a thyroid disability (claimed as thyroid nodule).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from March 1979 to June 1982 and from November 1988 to September 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  His claims file is now in the jurisdiction of the Lincoln, Nebraska, VARO.


FINDING OF FACT

The Veteran is not shown to have a thyroid disability.


CONCLUSION OF LAW

Service connection for a thyroid disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A February 2010 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO did not arrange for a VA examination/opinion as to the claim decided herein.  The Board has considered whether an examination is necessary.  Absent any competent (medical) evidence suggesting that the Veteran has a diagnosis of a thyroid disability, an examination to secure a medical opinion is not necessary, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  [The Board acknowledges that the Veteran is a physician.  However, as discussed in more detail below, there has been no allegation of a compensable thyroid disability.]

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  



Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a claimed disability, there must be evidence of: (1) a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on analysis of the evidence of record and evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a thyroid disability (claimed as thyroid nodule) he asserts may be secondary to radiation, asbestos, or nerve agent exposure during active service.  The initial threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has (or during the pendency of the claim has had) the disability for which service connection is sought.  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

It is not in dispute that the Veteran has been found to have a thyroid nodule.  However, the competent (medical) evidence of record indicates that the thyroid nodule is a condition that does not cause any resulting disability.  The nodule was discovered "incidentally" on magnetic resonance imaging (i.e., not as a result of investigation of suspected thyroid nodule disability), was studied by ultrasound and needle biopsy, and was found to be a completely benign process.  (See, e.g., December 2009 VA treatment record (noting "incidentally discovered thyroid nodule"); January 2010 VA treatment record (noting that "benign colloid nodule" was "negative for malignancy").  The record is negative for any chemical evidence of thyroid abnormality.  (See, e.g., December 2009 and March 2011 VA treatment records noting normal thyroid function).  The record is negative for any disfigurement or other physical manifestation of disability, such as perceptible growth.  (See, e.g., January 2010 VA treatment record (noting "thyroid normal to palpation without thyromegaly or nodules palpated, nontender, no cervical lymphadenopathy").  The record is silent for any suggestion that the nodule is progressive (i.e., non-static) in nature, such that it could be considered as similar to a benign neoplasm or other non-malignant tumor.  (See, e.g., March 2011 VA treatment record (noting "nodule is unchanged in character and size").  

In short, there is simply no evidence in the record that the nodule in question is anything more than an asymptomatic condition, discovered-in passing-due to advances in imaging technology, thoroughly investigated, and determined to be benign and without resulting disability.  Under 38 U.S.C.A. §§ 1110, 1131, present disability is a threshold requirement that must be met for service connection to be warranted; without present disability, service connection must be denied.

The Board has considered the medical treatise evidence submitted by the Veteran.  In addition to being very general, and not specific to the Veteran's medical condition, the treatise evidence does not support a finding that the Veteran has a disability.  (See DEPARTMENT OF MICHIGAN HEALTH SYSTEM, DEPARTMENT OF INTERNAL MEDICINE: DIVISION OF METABOLISM, ENDOCRINOLOGY & DIABETES, Thyroid Nodules ("Most thyroid nodules are not cancer and do not cause problems.  Many don't even need treatment."); MJ YEUNG, JW SERPEL, Management of the Solitary Thyroid Nodule (abstract) ("Thyroid nodules are common, with up to 8% of the adult population having palpable nodules."))  

Furthermore, the Veteran, who is a physician, has not alleged that any disability results from his thyroid nodule or that he experiences any symptoms that may be the result of thyroid dysfunction; rather, he has expressed concern that disability may ensue at some point in the future.  (See August 2011 statement articulating concerns that the thyroid nodule may become cancerous.)  Entitlement to VA disability compensation requires evidence of current, not hypothetical future, disability.  See Shedden, supra.  [If the nature of the Veteran's thyroid nodule should change, evidence that he has developed a thyroid disability could be a basis for reopening his claim, which would then require development regarding the further requirements for establishing service connection.]  

In sum, the Veteran has not satisfied the threshold legal requirement for substantiating a claim for service connection (shown a diagnosis of a disability for which service connection is sought).  While he has demonstrated that he has a (benign, non-disabling) medical condition (thyroid nodule), he has not presented a valid claim of service connection for a thyroid disability.  See Brammer, supra.  Consequently, the preponderance of the evidence is against this claim.  In such a situation, the benefit of the doubt doctrine does not apply; the appeal in this matter must be denied.


ORDER

Service connection for thyroid disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


